Case: 22-70003   Document: 00516287324     Page: 1     Date Filed: 04/20/2022




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    April 20, 2022
                            No. 22-70003                           Lyle W. Cayce
                                                                        Clerk

   Carl Wayne Buntion,

                                                     Petitioner—Appellant,

                                versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                     Respondent—Appellee,

                        consolidated with
                          _____________

                            No. 22-70004
                          _____________

   Carl Wayne Buntion,

                                                      Plaintiff—Appellant,

                                versus

   Bryan Collier, Bobby Lumpkin, Dennis Crowley,

                                                 Defendants—Appellees.
Case: 22-70003         Document: 00516287324              Page: 2   Date Filed: 04/20/2022

                                         No. 22-70003
                                       c/w No. 22-70004




                 Application for Certificate of Appealability and Appeal
                         from the United States District Court
                           for the Southern District of Texas
                       USDC Nos. 4:22-cv-1104 & 4:22-cv-1125


   Before Costa, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*
          Carl Buntion killed a police officer. The State of Texas prosecuted
   him for capital murder, and a jury convicted him. He has been sentenced to
   death twice. He has unsuccessfully applied for postconviction relief in state
   and federal court, several times each. Most recently, a federal district court
   denied him a certificate of appealability (“COA”), dismissed his related 42
   U.S.C. § 1983 suit, and refused to stay his execution. We consolidated
   Buntion’s last-minute proceedings before our court. We now deny a COA,
   affirm the district court’s § 1983 dismissal, and affirm the district court’s
   denial of a stay.
                                               I.
                                              A.
          Our court has narrated the following facts twice before. See Buntion v.
   Quarterman (Buntion I), 524 F.3d 664, 666–69 (5th Cir. 2008); Buntion v.
   Lumpkin (Buntion II), 982 F.3d 945, 947 (5th Cir. 2020) (per curiam). On
   June 27, 1990, Houston Police Officer James Irby pulled over a car in which
   Buntion was a passenger. Id. Buntion first ignored Officer Irby’s orders. Id.
   Then Buntion shot him in the head without provocation. Id. After Officer




          *
              Judge Costa concurs in the judgment only.




                                               2
Case: 22-70003      Document: 00516287324           Page: 3     Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

   Irby fell to the ground, Buntion shot him two more times. Id. “Officer Irby
   died almost instantly.” Id.
          Buntion fled. He tried to steal a car by shooting at the driver. Id. That
   did not work, so he “walked into a nearby warehouse and pointed his gun”
   at two different employees. See id. After he tried to steal one of their vehicles,
   a police officer arrested him. See id.
          A Texas jury convicted Buntion of capital murder in 1991, and that
   same jury recommended a sentence of death. See id.; Buntion I, 524 F.3d at
   668. The trial court imposed that sentence.
                                            B.
                                            1.
          Buntion tried and failed to obtain relief on direct appeal. See Buntion
   I, 524 F.3d at 668–69 (describing those attempts). He tried and failed to
   obtain relief in state habeas proceedings. See id. (describing those attempts).
   Then he tried to obtain relief in federal habeas proceedings. That attempt
   was unsuccessful as well. See id. at 676 (denying federal habeas relief), cert.
   denied, 555 U.S. 1176 (2009).
          Buntion petitioned for state habeas relief once more. “This time, the
   Texas Court of Criminal Appeals (‘CCA’) granted the application.” Buntion
   II, 982 F.3d at 947 (citing Ex parte Buntion, No. AP-76236, 2009 WL 3154909
   (Tex. Crim. App. Sept. 30, 2009) (per curiam)). After concluding that the
   jury instructions at Buntion’s first trial were inadequate—on the ground that
   they unjustifiably downplayed his mitigating evidence at the sentencing
   stage—the CCA remanded for a new punishment hearing. See Ex parte
   Buntion, 2009 WL 3154909, at *2.
          After that hearing, another jury concluded that Buntion should be
   sentenced to death. See Buntion v. State, 482 S.W.3d 58, 66 (Tex. Crim. App.




                                            3
Case: 22-70003      Document: 00516287324          Page: 4     Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

   2016) (appeal from that determination); see also Buntion II, 982 F.3d at 947–
   48 (summing up some of the cardinal issues at play in the second hearing).
   The CCA, Texas’s highest court for criminal cases, affirmed that conviction
   and sentence. See Buntion v. State, 482 S.W.3d at 106 (on direct review). And
   the Supreme Court once again denied certiorari. Buntion v. Texas, 136 S. Ct.
   2521 (2016). Buntion then raised various claims in another state habeas
   petition, and “[t]he state habeas court denied all of them—some on the
   merits and some for Buntion’s failure to raise them on direct appeal.”
   Buntion II, 982 F.3d at 948.
          Buntion filed another federal habeas petition. He raised seven claims
   in district court, but the district court denied relief. See Buntion II, 982 F.3d
   at 948. Buntion sought a COA, see 28 U.S.C. § 2253(c), but the district court
   denied that too. See Buntion II, 982 F.3d at 948.
          Then, in the case we’ve been referring to as Buntion II, Buntion sought
   a COA from our court based on three of his seven claims. 982 F.3d at 948.
   We “review[ed] and reject[ed] each claim in turn.” Id. Buntion’s first claim
   was an Eighth- and Fourteenth-Amendment challenge, based on the
   contention that his sentence was unconstitutionally “based on the jury’s
   unreliable and inaccurate predictions about his future dangerousness.” Id.
   We refused a COA on that claim on the ground that it was procedurally
   defaulted and, in the alternative, meritless. Id. at 949–51. Buntion next argued
   that the delay between his initial sentencing hearing and his second
   sentencing hearing “violate[d] the Due Process Clause.” Id. at 951. We
   likewise refused a COA on that argument, on the grounds that it was
   defaulted and meritless. Id. Third and finally, Buntion argued that the
   Constitution prohibited his execution “because of how much time he has
   spent on death row.” Id. at 952; see also Lackey v. Texas, 514 U.S. 1045 (1995)
   (memorandum of Stevens, J., respecting the denial of certiorari). We refused
   a COA on that argument on the ground that it was unexhausted. And we held



                                          4
Case: 22-70003      Document: 00516287324           Page: 5     Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

   in the alternative that it was, likewise, “undebatably meritless.” Buntion II,
   982 F.3d at 952. Accordingly, we denied Buntion’s COA application. See id.
   at 953. And the Supreme Court then denied certiorari for a third time. See
   Buntion v. Lumpkin, 142 S. Ct. 3 (2021) (mem.).
                                          2.
          On January 4, 2022, Texas scheduled Buntion’s execution for April
   21, 2022. Buntion subsequently filed another habeas petition in state court.
   See Ex parte Buntion, No. WR-22,548-05, 2022 WL 946264, at *1 (Tex. Crim.
   App. Mar. 30, 2022) (describing the petition). That petition raised two
   claims that we rejected in Buntion II—namely, the Lackey claim and the
   future-dangerousness claim. Id. His third claim was that “[t]he evolving
   standards of decency that mark the progress of a maturing society under the
   Eighth and Fourteenth Amendments prohibit executions as a punishment for
   murder.” Id. (quotation omitted).
          Pursuant to Texas Code of Criminal Procedure article 11.071, § 5, the
   CCA “dismiss[ed] [Buntion’s] subsequent application as an abuse of the writ
   without considering the claims’ merits.” Id.; see also Tex. Code Crim.
   Proc. art. 11.071, § 5(a) (providing that “[i]f a subsequent application for
   a writ of habeas corpus is filed after filing an initial application, a court may
   not consider the merits of or grant relief based on the subsequent application
   unless the application contains sufficient specific facts establishing that . . .”
   and going on to explain the relevant showings).
          On April 6, 2022, Buntion filed another federal habeas petition. That
   is the petition at issue in this case. Under 28 U.S.C. § 2244, “[b]efore a
   second or successive application permitted by this section is filed in the
   district court, the applicant shall move in the appropriate court of appeals for
   an order authorizing the district court to consider the application.”




                                           5
Case: 22-70003      Document: 00516287324         Page: 6    Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

   § 2244(b)(3)(A). Rather than filing such a motion, Buntion simply filed his
   habeas petition in the district court.
          The district court held that § 2244(b) bars Buntion’s petition. The
   district court reasoned that, because this is a successive federal habeas
   petition, § 2244(b) applies. And both of the arguments raised in the petition
   (namely, the future-dangerousness claim and Lackey claim) were raised in a
   prior habeas petition and hence are barred. See § 2244(b)(1) (“A claim
   presented in a second or successive habeas corpus application under section
   2254 that was presented in a prior application shall be dismissed.”). It
   rejected Buntion’s arguments to the contrary and dismissed his petition for
   lack of jurisdiction. See Williams v. Thaler, 602 F.3d 291, 301 (5th Cir. 2010)
   (“A petitioner’s failure to seek authorization from an appellate court before
   filing a second or successive habeas petition acts as a jurisdictional bar.”
   (quotation omitted)). In the same order, the district court denied Buntion’s
   motion for a COA. Buntion timely applied for a COA in this court.
                                            3.
          On April 7, 2022, Buntion sued various Texas officials in their official
   capacities in federal district court. See 42 U.S.C. § 1983. His complaint
   included one claim: the Lackey claim. One week later, on April 14, Buntion
   moved the district court for a stay of his execution based on that claim.
          The district court denied the stay. It applied the Supreme Court’s
   four-factor test for emergency equitable relief, see Nken v. Holder, 556 U.S.
   418 (2009), and held that Buntion failed to make the requisite showing.
   Specifically, it held Buntion had not made a strong showing of likely success
   on the merits, that a stay would substantially injure the other party in this
   case (Texas), and that the public interest did not favor a stay. It concluded
   that, even though Buntion’s impending execution amounted to irreparable
   injury, a stay was not warranted. The court also noted the last-minute nature




                                            6
Case: 22-70003      Document: 00516287324          Page: 7     Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

   of Buntion’s suit and suggested Buntion should have sued earlier. In the same
   order, the district court also dismissed Buntion’s complaint with prejudice.
   See 28 U.S.C. § 1915A (directing district courts to review “before docketing,
   if feasible or, in any event, as soon as practicable after docketing, a complaint
   in a civil action in which a prisoner seeks redress from a governmental entity
   or officer or employee of a governmental entity,” and to dismiss the
   complaint if it “fails to state a claim upon which relief may be granted”).
          Buntion appealed the district court’s dismissal and its refusal to stay
   the execution. We consolidated Buntion’s various filings and consider all of
   them in this opinion. We construe Buntion to request three things: a stay of
   execution, see Fed. R. App. P. 8, a COA, and injunctive relief under § 1983.
   We address each in turn.
                                          II.
          “[A] stay of execution is an equitable remedy . . . not available as a
   matter of right.” Hill v. McDonough, 547 U.S. 573, 584 (2006). A “court
   considering a stay must also apply a strong equitable presumption against the
   grant of a stay where a claim could have been brought at such a time as to
   allow consideration of the merits without requiring entry of a stay.” Id.
   (quotation omitted).
          Accordingly, when a prisoner seeks a stay of execution, we apply the
   four-factor test the Supreme Court announced in Nken v. Holder, 556 U.S.
   418 (2009). The factors are: (1) whether Buntion has made a strong showing
   of likely success on the merits, (2) whether Buntion will be irreparably injured
   in the absence of a stay, (3) whether a stay would injure other interested
   parties, and (4) where the public interest lies. See id. at 426. “[L]ike other
   stay applicants,” Buntion “must satisfy all of the requirements for a stay,
   including a showing of a significant possibility of success on the merits.” See
   Hill, 547 U.S. at 584. We hold that Buntion is unlikely to prevail on his




                                          7
Case: 22-70003      Document: 00516287324           Page: 8     Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

   request for a COA, see infra, Part III, and he is unlikely to succeed on his
   § 1983 claim, see infra, Part IV. It follows that Buntion cannot satisfy the first
   Nken factor. See 445 U.S. at 426. We will therefore deny a stay.
                                          III.
          We now turn to habeas. We (A) begin with the rules governing COAs.
   Then we (B) reject Buntion’s request for a COA on his future-dangerousness
   claim, and we (C) reject Buntion’s request for a COA on his Lackey claim.
                                          A.
          “A state prisoner seeking appellate review of a habeas petition ‘denied
   by a federal district court’ must ‘first obtain a COA from a circuit justice or
   judge.’” Buntion II, 982 F.3d at 948 (quoting Buck v. Davis, 137 S. Ct. 759,
   773 (2017)). The existence of a COA is a jurisdictional prerequisite to an
   appeal. See Gonzalez v. Thaler, 565 U.S. 134, 137, 142 (2012) (discussing 28
   U.S.C. § 2253(c)(1)).
          An applicant for a COA must make “a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In cases where the
   district court denies a COA on purely constitutional grounds, the applicant
   must show that “jurists of reason could disagree with the district court’s
   resolution of his constitutional claims or that jurists could conclude the issues
   presented are adequate to deserve encouragement to proceed further.” Buck,
   137 S. Ct. at 773 (quotation omitted); accord Miller-El v. Cockrell, 537 U.S.
   322, 336 (2003) (“Under the controlling standard, a petitioner must show
   that reasonable jurists could debate whether (or, for that matter, agree that)
   the petition should have been resolved in a different manner or that the issues
   presented were adequate to deserve encouragement to proceed further.”
   (quotation omitted)). When the district court denies a COA on procedural
   grounds, the applicant must show “that jurists of reason would find it
   debatable whether the petition states a valid claim of the denial of a




                                           8
Case: 22-70003        Document: 00516287324       Page: 9     Date Filed: 04/20/2022




                                    No. 22-70003
                                  c/w No. 22-70004

   constitutional right, and that jurists of reason would find it debatable whether
   the district court was correct in its procedural ruling.” Slack v. McDaniel, 529
   U.S. 473, 484 (2000).
          Further, “[a]t the COA stage, the only question is whether the
   applicant has shown that jurists of reason could disagree with the district
   court’s resolution of his constitutional claims or that jurists could conclude
   the issues presented are adequate to deserve encouragement to proceed
   further. This threshold question should be decided without full consideration
   of the factual or legal bases adduced in support of the claims.” Buck, 137 S.
   Ct. at 773 (quotation omitted) (going on to explain that a court may not first
   decide the merits and only then “justif[y] its denial of a COA based on its
   adjudication of the actual merits” (quotation omitted)). In a capital case,
   “any doubt as to whether a COA should issue in a death-penalty case must
   be resolved in favor of the petitioner.” Pippin v. Dretke, 434 F.3d 782, 787
   (5th Cir. 2005).
                                         B.
          Buntion argues his death sentence violates the Eighth and Fourteenth
   Amendments because it was based in part on the jury’s finding of a
   “probability that [Buntion] would commit criminal acts of violence that
   would constitute a continuing threat to society.” Tex. Code Crim.
   Proc. art. 37.0711, § 3(b)(2). Buntion points out that he has been peaceful
   in prison since his sentence. And it follows, in his view, that the jury’s
   prediction has proven false. It further follows, Buntion contends, that his
   execution would be unconstitutionally arbitrary.
          We (1) explain that “jurists of reason would [not] find it debatable
   whether” § 2244(b)(1) bars this claim. Slack, 529 U.S. at 484. Thus, we hold
   § 2244(b)(1) is a sufficient ground for refusing a COA on this claim. Then,
   (2), we explain it’s equally undebatable that this claim is procedurally




                                          9
Case: 22-70003        Document: 00516287324              Page: 10       Date Filed: 04/20/2022




                                         No. 22-70003
                                       c/w No. 22-70004

   defaulted. See id. Thus, we hold procedural default is a sufficient ground for
   refusing a COA on this claim. Finally, (3), we explain that “jurists of reason
   would [not] find it debatable whether” Buntion’s future-dangerousness
   argument “states a valid claim of the denial of a constitutional right.” Id.
   Thus, we hold substantive meritlessness is an independent ground for
   refusing a COA on Buntion’s future-dangerousness claim.
                                               1.
           In his last federal habeas petition, Buntion challenged the Texas
   statute that requires juries to make predictions about a defendant’s future
   dangerousness. He           argued the relevant            statutory provision was
   “unconstitutional because several studies indicate that juries’ dangerousness
   predictions usually prove untrue.” Buntion II, 982 F.3d at 948–49. He also
   raised a case-specific challenge, contending that “his [non-violent] post-
   conviction behavior [was] evidence that the jury got it wrong in his case too.”
   Id. at 949. The district court rejected both versions of that claim and denied
   a COA on it. See Buntion v. Davis, No. 4:17-CV-02683, 34–36 (S.D. Tex. Mar.
   5, 2020) (denying this claim as meritless). In turn, we denied a COA on that
   claim because it was “both procedurally defaulted and substantively
   meritless.” Buntion II, 982 F.3d at 949–51. 1
           Buntion now makes that same case-specific challenge. He argues that
   time has proved the jury’s future-dangerousness prediction false. That
   means Buntion’s challenge to the accuracy of the jury’s future-dangerous



           1
              Buntion suggests that his previous petition challenged only the constitutionality
   of the relevant Texas statute and did not challenge his individualized future-dangerousness
   finding. But Buntion clearly made both arguments in his first habeas petition. See Petition
   for Writ of Habeas Corpus for Carl Wayne Buntion at 101–02, Buntion v. Davis, No. 4:17-
   CV-02683 (S.D. Tex. Mar. 5, 2020) (arguing the jury’s prediction was inaccurate in his
   case); see also Buntion II, 982 F.3d at 950–51 (addressing both arguments).




                                               10
Case: 22-70003      Document: 00516287324          Page: 11     Date Filed: 04/20/2022




                                      No. 22-70003
                                    c/w No. 22-70004

   prediction is “[a] claim presented in a second or successive habeas corpus
   application under section 2254 that was presented in a prior application.” §
   2244(b)(1). So the claim “shall be dismissed.” Id.; see also In re Sharp, 969
   F.3d 527, 529 (5th Cir. 2020) (per curiam) (“Any attempt to [raise a
   previously raised claim in a successive petition] is strictly barred by
   § 2244(b)(1), which admits of no exceptions.”); Williams, 602 F.3d at 301
   (explaining this is a jurisdictional bar).
          Buntion nonetheless contends that § 2244(b)(1) does not apply
   because his future-dangerousness claim was not ripe when he filed his first
   habeas petition. He relies principally on Ford v. Wainwright, 477 U.S. 399
   (1986). In Ford, the Court held it cruel and unusual to execute an insane
   prisoner. Id. at 409–10 (“[T]he Eighth Amendment prohibits a State from
   carrying out a sentence of death upon a prisoner who is insane.”). Because
   the Ford inquiry focuses on the petitioner’s sanity at the time of execution,
   some Ford claims are by necessity unripe at the time of a first petition—but
   may have become ripe by the time of a later one. See Panetti v. Quarterman,
   551 U.S. 930, 934 (2007) (“The State acknowledges that Ford-based
   incompetency claims, as a general matter, are not ripe until after the time has
   run to file a first federal habeas petition.”). In Panetti, the Court held that “a
   § 2254 application raising a Ford-based incompetency claim filed as soon as
   that claim is ripe,” even if that petition was “filed second or successively in
   time.” Id. at 945, 944.
          Buntion says his future-dangerousness claim fits within that
   exception. Pointing to the interval between his last habeas filing and this one,
   he argues his claim wasn’t ripe until after the State set his execution date.
   That is so, Buntion contends, because his claim hinges not on the facts as
   they stood at the time the jury sentenced him to death, but rather on the fact
   that he has subsequently been a non-violent prisoner. So in his view, this claim




                                           11
Case: 22-70003     Document: 00516287324           Page: 12     Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

   is just like a Ford claim, and we should hold this petition satisfies the Panetti
   exception to the ordinary second-or-successive rule.
          We disagree and hold “jurists of reason would [not] find it debatable
   whether” § 2244(b)(1) deprived the district court of jurisdiction over this
   claim. Slack, 529 U.S. at 484. That is for two independent reasons.
          First, reasonable jurists could not debate that Panetti applies only to
   Ford claims. See id. The Panetti Court’s holding was: “The statutory bar on
   ‘second or successive’ applications does not apply to a Ford claim brought in
   an application filed when the claim is first ripe.” Panetti, 551 U.S. at 947.
   Buntion of course does not raise a Ford claim. And neither the Supreme
   Court nor the Fifth Circuit has ever extended Panetti to cover non-Ford
   claims.
          Second, even if Panetti could encompass some non-Ford claims, its
   exception undebatably applies only to claims that were not ripe when the
   prisoner filed his last habeas petition. Indeed, Panetti’s stated rationale was
   that “Ford-based incompetency claims, as a general matter, are not ripe until
   after the time has run to file a first federal habeas petition.” 551 U.S. at 943;
   see also id. at 947 (“The statutory bar on ‘second or successive’ applications
   does not apply to a Ford claim brought in an application filed when the claim is
   first ripe.” (emphasis added)). Thus, if a claim was ripe at the time the
   petitioner filed his prior petition, it falls outside the scope of both Panetti’s
   text and its reasoning.
          And Buntion’s future-violence claim was undoubtedly ripe when he
   filed his last petition. As we said in Buntion II, the “jury was not asked to find
   that Buntion would in fact engage in future violence. Rather, the jury was
   asked to ‘find from the evidence . . . [that] there is a probability that . . .
   Buntion . . . would commit criminal acts of violence.’” 982 F.3d at 951
   (quoting Tex. Code Crim. Proc. art. 37.0711, § 3(b)(2)) (alterations




                                          12
Case: 22-70003        Document: 00516287324              Page: 13       Date Filed: 04/20/2022




                                         No. 22-70003
                                       c/w No. 22-70004

   in original)). Put differently, the jury made a “probabilistic assessment” that
   Buntion was likely to commit further acts of violence. See id. It is possible to
   assess the accuracy of such a probabilistic assessment based on facts in
   existence at the time of the assessment. 2 It follows that, at the time of Buntion’s
   first petition, his future-dangerousness claim was ripe for review. There was
   no need to postpone that analysis until the State set an execution date. See id.
   at 950–51 (rejecting Buntion’s argument as procedurally barred and
   substantively meritless, but not as unripe). That puts Buntion’s claim
   undebatably beyond Panetti’s domain. See Slack, 529 U.S. at 484. That is a
   sufficient reason for denying a COA on this claim.
                                                2.
           Second and independently, “jurists of reason would [not] find it
   debatable whether” Buntion’s future-dangerousness claim is procedurally
   defaulted. Id. at 584. “[A] federal court may not review federal claims that
   were procedurally defaulted in state court—that is, claims that the state court
   denied based on an adequate and independent state procedural rule.” Davila
   v. Davis, 137 S. Ct. 2058, 2064 (2017). If the State “ha[s] . . . firmly
   established and regularly followed” the rule by the time of the relevant state
   court decision, then the rule is adequate. Roberts v. Thaler, 681 F.3d 597, 604-
   05 (5th Cir. 2012) (quotation omitted). If the state court decision “clearly
   and expressly” relies on the state rule to deny relief, or if the decision “does


           2
             Buntion argues that his claim became ripe only after the State scheduled the
   execution because his claim turns on facts that exist only today—namely, that he has not
   committed any acts of violence as of today. We reject this argument because probabilistic
   assessments are just that: probabilities. For example, someone might predict that a given
   event has an 80% chance of happening. That is not an ironclad claim that the event must
   happen; it is an assessment of the odds at the time of the assessment. If the predicted event
   does not occur ex post, that does not prove anything about the ex ante probabilistic
   assessment. The assessment included, after all, a 20% prediction that the event would not
   occur.




                                                13
Case: 22-70003       Document: 00516287324            Page: 14       Date Filed: 04/20/2022




                                       No. 22-70003
                                     c/w No. 22-70004

   not fairly appear to rest primarily on . . . or to be interwoven with [federal]
   law,” then the state rule is independent. Coleman v. Thompson, 501 U.S. 722,
   736, 740 (1991) (quotation omitted). If a state procedural rule is adequate and
   independent, then a state prisoner who fails to comply with it can’t obtain
   federal habeas relief “absent a showing of cause and prejudice.” Id. at 747.
          In its most recent ruling, the CCA dismissed all of Buntion’s claims
   (including his future-dangerousness claim) together “as an abuse of the writ
   without considering the claims’ merits.” Ex parte Buntion, No. 2022 WL
   946264, at *1. It invoked Texas Code of Criminal Procedure article 11.071,
   § 5 in support. See id. That article provides that, “[i]f a subsequent
   application for a writ of habeas corpus is filed after filing an initial application,
   a court may not consider the merits of or grant relief based on the subsequent
   application unless the application contains sufficient specific facts
   establishing” one of three enumerated showings. Tex. Code Crim.
   Proc. art. 11.071, § 5(a). The court held Buntion had “failed to satisfy the
   requirements” of the statute and dismissed the petition accordingly. Ex parte
   Carl Wayne Buntion, No. 2022 WL 946264, at *1.
          Here, Buntion does not contend cause and prejudice excuse his
   default. Instead, he argues Texas Code of Criminal Procedure article 11.071,
   § 5 is not independent of federal law. 3 Citing Ex parte Campbell, 226 S.W.3d
   418 (Tex. Crim. App. 2007), Buntion argues that Texas courts perform a
   two-step analysis when evaluating article 11.071 sufficiency. First, they ask
   whether “the factual or legal basis for an applicant’s current claims [was]
   unavailable as to all of his previous applications”; second, they ask whether
   “the specific facts alleged, if established, would constitute a constitutional



          3
            Buntion did not address this argument in our court. But for the sake of
   thoroughness, we address it as he presented it in his habeas petition in district court.




                                             14
Case: 22-70003     Document: 00516287324           Page: 15     Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

   violation that would likely require relief from either the conviction or
   sentence.” See id. at 421. And because that second step includes
   consideration of the Federal Constitution, Buntion contends this analysis
   cannot be independent of federal law. See Coleman, 501 U.S. at 736.
          That argument undebatably fails. Most importantly, Buntion’s
   argument misreads Campbell. Campbell held the following:
          [T]o satisfy Art. 11.071, § 5(a), 1) the factual or legal basis for
          an applicant’s current claims must have been unavailable as to
          all of his previous applications; and 2) the specific facts alleged,
          if established, would constitute a constitutional violation that
          would likely require relief from either the conviction or
          sentence.
   226 S.W.3d at 421 (footnotes omitted). Thus, a Texas court may dismiss a
   claim on the first ground—that the claim’s “factual or legal basis” was not
   “unavailable”—without ever reaching the constitutional issue. See id. That
   is exactly what the CCA did in this case when it “dismiss[ed] the subsequent
   application as an abuse of the writ without considering the claims’ merits.” Ex
   parte Carl Wayne Buntion, No. 2022 WL 946264, at *1 (emphasis added).
          Further, it’s undebatable that an unelaborated dismissal under article
   11.071, § 5 is based on an adequate and independent state ground. See Slack,
   529 U.S. at 484. Our court has previously rejected arguments to the contrary:
          The use of federal law as guidance for the enactment and
          application of the Texas statute cited by the Court of Criminal
          Appeals as the basis for its rejection of Hughes’s claims does
          not, as Hughes suggests, mean that the court’s decision rested
          primarily on federal law or was interwoven with federal law. No
          application or interpretation of federal law is required to
          determine whether a claim has, or could have, been presented
          in a previous habeas application. The Texas Court of Criminal
          Appeals did not need to consider or decide the merits of




                                          15
Case: 22-70003      Document: 00516287324          Page: 16      Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

          Hughes’s constitutional claims in reaching its decision to
          dismiss those claims as an abuse of the writ pursuant to Article
          11.071, Section 5. Furthermore, there is nothing in its
          perfunctory dismissal of the claims that suggests that it actually
          considered or ruled on the merits. Accordingly, its decision was
          independent of federal law for purposes of application of the
          procedural default doctrine.
   Hughes v. Quarterman, 530 F.3d 336, 342 (5th Cir. 2008). This case is
   indistinguishable. We therefore conclude that it’s undebatable that
   Buntion’s future-dangerousness claim is procedurally defaulted. That is an
   independent reason for denying a COA on this claim. See Slack, 529 U.S. at
   484.
                                           3.
          Independently, “jurists of reason would [not] find it debatable
   whether” Buntion’s future-dangerousness argument “states a valid claim of
   the denial of a constitutional right.” Slack, 529 U.S. at 484. That is for at least
   three reasons.
          First, Buntion’s argument hinges on Johnson v. Mississippi, 486 U.S.
   578 (1988). According to Buntion, Johnson stands for the proposition that, if
   a death sentence is predicated partially on a false assumption, the death
   penalty is arbitrary and therefore barred by the Eighth Amendment. Buntion
   undebatably misreads Johnson. The last time Buntion made this argument,
   we explained “that is not what Johnson says.” Buntion II, 982 F.3d at 950.
   We went on:
          In fact, the Supreme Court has never intimated that the factual
          correctness of the jury’s prediction on the issue of future
          dangerousness . . . bears upon the constitutionality of a death
          sentence. The Court contemplated in cases like [Barefoot v.
          Estelle, 463 U.S. 880 (1983),] that dangerousness evidence
          might be wrong most of the time. Yet it still did not create a




                                           16
Case: 22-70003     Document: 00516287324          Page: 17     Date Filed: 04/20/2022




                                    No. 22-70003
                                  c/w No. 22-70004

          remedy for defendants whose death sentences turned on that
          evidence.
   Id. at 950–51 (quotations omitted). Precisely the same reasoning applies here.
          Second, Buntion’s argument undebatably ignores that the jury’s
   prediction likely played a part in his non-violent behavior. All agree that
   Buntion has been largely kept away from other prisoners for most of the time
   he has been on death row. That is because, since 1999, Texas has “house[d]
   death row inmates separately in single-person cells” and “recreated [those
   inmates] individually.” See Texas Department of Criminal
   Justice, Death Row Information: Death Row Facts,
   https://www.tdcj.texas.gov/death_row/dr_facts.html. The jury’s future-
   violence prediction was necessary to its imposition of the death penalty, and
   the imposition of the death penalty is precisely what led to Buntion’s
   separation from other prisoners. In short, it is entirely plausible that Buntion
   has been non-violent on death row because he is on death row. And it would
   be backwards to hold the jury’s future-dangerousness prediction became
   retroactively inaccurate precisely by denying Buntion the opportunity to
   commit violence. Buntion’s contrary argument is undebatably wrong. See
   Slack, 529 U.S. at 484.
          Third, Buntion’s argument rests on the assumption that, in light of his
   peaceful post-sentencing behavior, the jury’s future-violence prediction was
   wrong. That assumption is undebatably false. Again: A probabilistic
   assessment can be accurate (ex ante) even if it doesn’t come true (ex post). We
   reiterate that the jury did not predict Buntion would certainly commit acts of
   violence. The jury predicted there was “a probability” that he would do so.
   Id. at 951 (quotation omitted). Buntion does nothing to contest that
   assessment. Therefore, jurists of reason could not debate this claim, and we
   deny a COA to pursue it. See Slack, 529 U.S. at 484.




                                          17
Case: 22-70003        Document: 00516287324              Page: 18       Date Filed: 04/20/2022




                                         No. 22-70003
                                       c/w No. 22-70004

                                                C.
           Now we turn to Buntion’s Lackey claim. We (1) explain that “jurists
   of reason would [not] find it debatable whether” § 2244(b)(1) bars this claim.
   Slack, 529 U.S. at 484. Then we (2) explain it is equally undebatable that this
   claim is procedurally defaulted. See id. Finally, we (3) explain that “jurists of
   reason would [not] find it debatable whether” Buntion’s Lackey argument
   “states a valid claim of the denial of a constitutional right.” Id. Each of these
   three grounds provides a separate, independent reason for our denial of
   Buntion’s application for a COA under Lackey.
                                                1.
           Buntion raised his Lackey claim in his prior federal habeas petition,
   arguing “the Eighth Amendment prohibits his execution because of how
   much time he has spent on death row.” Buntion II, 982 F.3d at 952. The
   district court rejected that claim as both meritless and as barred by the
   Supreme Court’s non-retroactivity precedents. See Buntion v. Davis, No.
   4:17-CV-02683, 38. We denied a COA on that claim because the claim was
   both “unexhausted” and “undebatably meritless.” Buntion II, 982 F.3d at
   952–53. 4
           As with his other claim, Buntion now attempts to circumvent § 2244
   by analogizing to Panetti. On his view, the factual predicate underlying this
   claim is the interval between the date of his sentence and the moment the


           4
              Though courts are free to dismiss unexhausted claims without prejudice, they are
   also free to deny such claims and dismiss with prejudice. 28 U.S.C. § 2254(b)(2) (“An
   application for a writ of habeas corpus may be denied on the merits, notwithstanding the
   failure of the applicant to exhaust the remedies available in the courts of the State.”). The
   district court did the latter: It denied Buntion’s claims and dismissed his petition with
   prejudice. See Buntion v. Davis, No. 4:17-CV-02683, 40 (granting the State’s motion for
   summary judgment, denying Buntion’s habeas corpus petition, and dismissing the case
   with prejudice).




                                                18
Case: 22-70003     Document: 00516287324           Page: 19     Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

   State scheduled his execution. And because (part of) that factual predicate
   did not exist at the time he filed his previous petition, Buntion says, this claim
   fits within the Panetti exception to § 2244’s text.
          This argument undebatably fails for two independent reasons. See
   Slack, 529 U.S. at 484. First, as we explained above, Panetti applies to Ford
   claims. The Supreme Court has not extended it beyond that context, and
   neither has our court. A Lackey claim is undeniably not a Ford claim. So jurists
   of reason could not and would not debate whether the Panetti exception
   applies here. See id.
          Second, although Buntion has now been on death row for longer than
   he had been at the time of his last petition, it obviously does not follow that
   his claim was unripe at the time of that filing. See Buntion II, 982 F.3d at 952–
   53 (faulting this argument as unexhausted and meritless, not as unripe).
   Further, Buntion had been on death row for over 25 years by the time he filed
   his last petition. See Petition for Writ of Habeas Corpus for Carl Wayne
   Buntion at 101–02, Buntion v. Davis, No. 4:17-CV-02683(S.D. Tex. Mar. 5,
   2020) (“Because he has been incarcerated on death row for over a quarter of
   a century, the Eighth Amendment will not permit Buntion’s execution.”). If
   Lackey claims were a part of the law (and they are decidedly not, as we explain
   below), Buntion had the legal and factual predicates to raise the claim in his
   last federal habeas petition. See, e.g., Barr v. Purkey, 140 S. Ct. 2594, 2595
   (2020) (Breyer, J., dissenting from the order vacating stay) (contending
   delays of 16 and more than 20 years are long enough to be unconstitutional).
   Buntion’s claim was ripe when he filed that petition, and Panetti applies only
   to claims that were unripe at the time of the prior filling. See 551 U.S. at 943
   (explaining this). That means Buntion’s Lackey claim, like his future-
   dangerousness claim, is undebatably beyond the scope of Panetti’s exception
   and hence is undebatably barred by § 2244(b)(1). That is a sufficient reason
   to deny a COA on this claim. See Slack, 529 U.S. at 484.



                                          19
Case: 22-70003       Document: 00516287324        Page: 20     Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

                                          2.
            Second and independently, “jurists of reason would [not] find it
   debatable whether” Buntion’s Lackey claim is procedurally defaulted. Slack,
   529 U.S. at 584. The CCA dismissed Buntion’s entire “application,”
   including his Lackey claim, “as an abuse of the writ without considering the
   claims’ merits.” Ex parte Buntion, No. 2022 WL 946264, at *1. Thus, for the
   same reasons stated above, see supra, Part III.B.2, the Lackey claim is
   undebatably defaulted. This is another independent reason for denying a
   COA on Buntion’s Lackey claim.
                                           3.
            Third and independently, Buntion’s claim is “undebatably
   meritless.” Buntion II, 982 F.3d at 952. As we explained the last time Buntion
   raised a Lackey claim in our court:
            We, like Justice Thomas, are “unaware of any support in the
            American constitutional tradition or in th[e] [Supreme]
            Court’s precedent for the proposition that a defendant can
            avail himself of the panoply of appellate and collateral
            procedures and then complain when his execution is delayed.”
   Id. at 952–53 (alterations in original) (quoting Knight v. Florida, 528 U.S. 990,
   990 (1990) (mem.) (Thomas, J., concurring in the denial of certiorari)). Put
   more simply still: It is beyond reasonable debate that a State does not violate
   the Constitution by executing an individual after the individual has spent
   even a very long period of time on death row. See Slack, 529 U.S. at 584. This
   is another independent reason for denying Buntion a COA on his Lackey
   claim.
                                          IV.
            Buntion also filed a § 1983 suit, in which he asserted his Lackey claim
   against various individual defendants in their official capacities. In that suit,




                                          20
Case: 22-70003     Document: 00516287324          Page: 21     Date Filed: 04/20/2022




                                    No. 22-70003
                                  c/w No. 22-70004

   he also asked the district court both for a temporary stay of execution and for
   an order permanently enjoining the defendants from executing him. The
   district court denied both and dismissed the suit with prejudice. See 28
   U.S.C. § 1915A (directing district courts to review “before docketing, if
   feasible or, in any event, as soon as practicable after docketing, a complaint
   in a civil action in which a prisoner seeks redress from a governmental entity
   or officer or employee of a governmental entity,” and to dismiss the
   complaint if it “fails to state a claim upon which relief may be granted”).
   Buntion timely appealed. We consolidated Buntion’s § 1983 appeal with his
   request for a COA.
          We have already denied a stay. See supra, Part II. We will now explain
   why Buntion’s § 1983 suit fails in its entirety. We (A) hold this suit is barred
   by Preiser v. Rodriguez, 411 U.S. 475 (1973), and Heck v. Humphrey, 512 U.S.
   477 (1994). Then, we (B) hold in the alternative that the claim would fail on
   the merits even if not Heck-barred.
                                         A.
          A prisoner may use a § 1983 suit to challenge conditions of his
   confinement. E.g., Nelson v. Campbell, 541 U.S. 637, 643 (2004). But a
   prisoner may not use § 1983 to challenge “the fact or validity of the sentence
   itself” because such challenges “fall within the core of federal habeas
   corpus.” E.g., id. at 643–44; see also Preiser, 411 U.S. 475, 499 n.14 (“If a
   prisoner seeks to attack both the conditions of his confinement and the fact
   or length of that confinement, his latter claim, under our decision today, is
   cognizable only in federal habeas corpus.”); Heck, 512 U.S. at 481 (Preiser
   “held that habeas corpus is the exclusive remedy for a state prisoner who
   challenges the fact or duration of his confinement and seeks immediate or
   speedier release, even though such a claim may come within the literal terms
   of § 1983.”). In short, if “a judgment in favor of the plaintiff would




                                         21
Case: 22-70003     Document: 00516287324           Page: 22     Date Filed: 04/20/2022




                                     No. 22-70003
                                   c/w No. 22-70004

   necessarily imply the invalidity of his conviction or sentence,” the claim is
   not cognizable under § 1983. Heck, 512 U.S. at 487.
          The same rule applies in the death-penalty context. If a § 1983 claim
   goes merely to the State’s chosen method of execution and does not
   “necessarily imply” the death sentence is invalid, then Preiser does not bar
   the claim. See id. But if the claim’s success would “necessarily imply” the
   death sentence is invalid, then Preiser does bar the claim. See id.
          As we described above, see supra, Part III.C, Buntion asserts a Lackey
   claim in his habeas petition and in his COA application. He asserts that same
   claim (and only that claim) in his § 1983 suit. He insists that he accepts the
   legality of his 2012 death sentence, and he argues that his challenge goes only
   to the State’s method of execution—specifically, the State’s decision to
   execute him after a very long delay between his sentence and his execution.
          Notwithstanding Buntion’s assertions to the contrary, this claim
   sounds only in habeas. That is because Buntion’s contentions under Lackey
   “necessarily imply . . . the invalidity of his . . . sentence,” see id., and it is
   therefore not a cognizable § 1983 claim. If Buntion were to prevail on his
   Lackey claim, it would follow that the State could not execute him under any
   circumstances whatsoever. The thrust of Buntion’s Lackey claim is that the
   State would violate the Constitution by executing him after so long a time has
   passed. See Lackey, 514 U.S. at 1045–46 (memorandum of Stevens, J.,
   respecting the denial of certiorari) (casting the claim in these terms). At this
   point in time, there is no way to undo that allegedly unconstitutional delay.
   Thus, if Buntion prevailed on this claim, it would necessarily follow that the
   State could not execute him now or ever or in any way. That is merely a
   different way of saying that his sentence would be invalid. See Heck, 512 U.S.
   at 487. Buntion’s claim, then, is not a method-of-execution challenge; it is a
   challenge to the validity of his death sentence. It is therefore not cognizable




                                          22
Case: 22-70003     Document: 00516287324         Page: 23     Date Filed: 04/20/2022




                                    No. 22-70003
                                  c/w No. 22-70004

   under § 1983. Cf. Bucklew v. Precythe, 139 S. Ct. 1112, 1126 (2019) (explaining
   the Supreme Court has “expressly held that identifying an available
   alternative is a requirement of all Eighth Amendment method-of-execution
   claims” (quotation omitted) (first emphasis added)).
          This provides a sufficient basis for affirming the district court’s
   dismissal of Buntion’s § 1983 complaint. See Heck, 512 U.S. at 490
   (“Applying these principles to the present action, in which both courts below
   found that the damages claims challenged the legality of the conviction, we
   find that the dismissal of the action was correct.”).
                                          B.
          Even if Buntion’s Lackey claim were cognizable under § 1983, we hold
   it would fail on the merits. That is for two independent reasons. First, as we
   explained above in Part III.C.3, Lackey claims are not part of the law. They
   have not ever been accepted by the Supreme Court or our court. Indeed, the
   shorthand for the claim is a dissental by Justice Stevens that urged
   (unsuccessfully, obviously) the Court to recognize the claim. See Lackey, 514
   U.S. at 1421 (memorandum of Stevens, J., respecting the denial of certiorari)
   (describing the claim as “novel”). That is one independent basis for
   affirming the district court’s dismissal.
          Independently, if Buntion were correct that his Lackey claim
   challenges the State’s method of execution rather than the sentence of
   execution itself, his claim would fail under Glossip v. Gross, 576 U.S. 863
   (2015). As the Court recently clarified, “Glossip expressly held that
   identifying an available alternative is a requirement of all Eighth Amendment
   method-of-execution claims.” Bucklew, 139 S. Ct. at 1126 (quotation
   omitted). Buntion does not attempt to identify an available alternative. That
   omission makes sense: the gravamen of his Lackey claim is that, given the




                                          23
Case: 22-70003     Document: 00516287324         Page: 24    Date Filed: 04/20/2022




                                    No. 22-70003
                                  c/w No. 22-70004

   interval between sentencing and today, no method of execution could
   possibly suffice. But that omission also means the claim must fail.
                                        V.
          The district court’s denial of a stay of execution is AFFIRMED. The
   district court’s dismissal of Buntion’s § 1983 claim is AFFIRMED.
   Buntion’s motion for stay of execution is DENIED. Buntion’s application
   for a COA is DENIED. All other motions, and all other requests for relief,
   are DENIED.




                                         24